Title: From John Adams to Jonathan Mason, Jr., 4 October 1820
From: Adams, John
To: Mason, Jonathan, Jr.



dear Sir.
Montezillo October 4th. 1820—

I thank you for your kind letter—And will proceed with my abrupt narrative.—
The practice of the British Government by their Instrument the Governour, and his Friends and subordinate Agents in this little Parish of Quincy—Was as Arbitrary and disgusting as their professed Religious and Political principles and Theory’s—You know the general History of Governour Shirley—but perhaps you may not know that he was once an Inhabitant of this Town—Though a Man of talents and learning he had been an unsuccessful barrister in England, unable to support his Family by his practice in Westminster Hall—He migrated to Boston where for want of popular eloquence he was not more successful—and unable to support himself there, he removed to Quincy and resided in the House, now owned and Inhabited by Captain Savil; at the sign of the Golden Ball, a little Farm ajoining the Congregational Church yard, and nearly opposite the Church—Here he practiced Law upon a very small scale—As is motive for choosing this Place was his attachment to the Church of England He worshiped in that Temple, where he buried two of his Children, where simple grave Stones still remain—He became of course Intimate with the Revnd: Dr Ebenezer Miller, with Mr Charles Apthorp, the great merchant of Boston Who had a Villa here, and generally Worshiped on Sundays, in this Church—The opulent Family of Vassals had also purchased Villas in this Place, supported by all this Wealth and Splendour—The Episcopalians held their heads very high—Another more curious Character had found his way to this Place—Joseph Gooch a Native I believe of Boston—he had considerable property and was reported, and reputed, to be very rich—he had been Educated at the Temple in England, and returned to Boston to Practice Law—He had very little success—he had been a Man of pleasure and bore the indelible marks of it on his face to the Grave—He was extremely ambitious; and the Revnd. Mr Niles of the second Parish in Braintree who was well acquainted with him; told me he was the most Passionate Man he ever knew—Not succeeding much at the Bar in Boston, he had recourse to Religion to assist him; Joined the Old South Church to avail himself of the influence of the Sisterhood, and sett up for Representative for the Town of Boston—But failed, and disappointed of his hopes, in Law, and Politicks he renounced the City—Came up to Quincy—Hired a House, turned Churchman; and sett himself to intrigueing for promotion both in the Military and Civil departments,—He interceded with the favourites of Governor Shirley in this place to procure him the Commission of Coll—in the Regiment of Militia, and an Election for Representative of the Town, in the General Court—He promised to build a steeple to their Church at his own expence—Assiduous importunity was employed with Governor Shirley to procure him the Command of the Regiment—but this could not be obtained without Cashiering the Coll. than in possession; and who had long been in possession of that Office, and given universal satisfaction in it—Coll. John Quincy had been in public Life from his early Youth—He had been near twenty years speaker of the House of Representatives, and many years a Member of his Majesty’s Council, and was as much esteemed, and respected as any Man in the Province—He was not only an experienced and Venerated Statesman—But a Man of Letters taste and Sense—Shirley was with great difficulty prevailed on to perform the opperation of dismissing so faithful a Servant of the Public, and adopting one of so equivocal a Character—And he said some Years afterwards that nothing he had ever done in his Administration had given him so much pain as removing so Venerable a Majestrate—and Officer, as Coll. Quincy—But the Church party had insisted upon it, so peremptorily that he could not avoid it—probably he dreaded their remonstrances to the Arch Bishop of Canterbury—These facts were currently reported, and universally believed, and never contradicted Gouge was appointed Colnl:—And Quincy dismissed—The next thing to be done was, to new model the subordinate Officers in the Regiment.—Application was made to all the Capns. Lieunts. and Ensigns in that part of the Regiment which lay within the three Parishes of the Ancient Town of Braintree, to see if they would accept Commissions under Coll. Gooch and agree to Vote for him as Representative for the Town—The then present Officers—were Men among the most Respectable of the Inhabitants in point of Property, understanding, and Character—They rejected the proposition with Scorn—My Father was among them, he was offered a Capn. Commission, he spurned the officer with dig would serve in the Militia under no Colnel: but Q Almost or quite an entire new sett of Officers, were appointed through the whole town—These were of a very different Character from those who where dismissed—Men of little property, or no property—Men of frivolous Characters, in Understanding and Morals—It was at this time the Corrupt practice of treating as they called it, at Trainings, and at Elections, was introduced which so long prevailed in the town of Braintree—All this Corruption Young as I was, I attributed to the King of Great Britain and his Governor and their Bigoted Espiscopal party—and Young as I was,—I was thoroughly disgusted before I was ten years of Age—
Gouge under the Influence of all this Machinery obtained one Election as Representative—but the next Year all the substantial People of the town aroused themselves and turned him out—which so enraged him that he Swore he would no longer live in Braintree—renounced the Church—refused to build their steeple—built him a House on Milton Hill, and there passed the remainder of his days—
Enough for one letter—from your sincere / friend and humble Servant

John Adams